internal_revenue_service number release date index number ------------------------------------------- --------------------------------- ------------------------------------ re ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-127453-16 date march legend husband wife trust date date year year dollar_figurea dollar_figureb ---------------------------------------------------- ------------------------------------------------ -------------------------------------------------------------------------------- ---------------------------- -------------------------------------- ------- ------- ----------------- ----------------- dear ---------------------------- this letter responds to your personal representative’s letter of date requesting rulings regarding the effect of gift_splitting under sec_2513 of the internal_revenue_code to certain transfers to a_trust and the application of the generation- skipping transfer gst allocation rules under sec_2632 to the transfers to the trust the facts and representations submitted are summarized as follows on date during year wife created trust for the benefit of her spouse husband and their descendants in year wife transferred property to trust in the amount of dollar_figurea also in year husband transferred property to three adult children in the amount of dollar_figureb during husband’s life the trustee of trust has discretion to distribute income and principal to husband for his comfort welfare and best interests if wife predeceases husband the trustee has discretion to distribute income and principal to husband and their descendants for their comfort welfare and best interests upon the death of husband the remaining principal shall be divided and held in separate trusts for the plr-127453-16 benefit of settlor’s surviving children trust for child and issue of deceased children trust for issue of deceased child under article the trustee of the trust for child is to pay a unitrust_amount to such respective child the trustee may also pay income and principal for the child’s support education and maintenance or recovery_of his or her health as the trustee deems advisable but only after considering such child’s other assets each child also is granted a testamentary limited_power_of_appointment and if the power_of_appointment is not exercised any remaining assets are to be divided per stirpes among the child’s living issue and held in further trust s under article the trustee of the trust for issue of deceased child is to pay income and principal for the issue’s support education and maintenance or recovery_of his or her health as the trustee deems advisable but only after considering such issue’s other assets when the issue attains age the trustee is required to distribute all the income to such issue from his or her share the trustee may distribute principal as provided one-third after age ½ one-half after age and the remainder of principal after age upon the death of the issue the remaining assets are to be distributed to the issue’s estate husband and wife each timely filed a year form_709 united_states gift and generation-skipping_transfer_tax return on each form husband and wife signified their consent to treat the year gifts as having been made one-half by each spouse under sec_2513 on wife’s form_709 the property transferred to trust was mistakenly reported on schedule a part gifts subject only to gift_tax wife did not report any allocation of her gst_exemption to the transfer to trust on schedule d part additionally wife did not attach a statement electing out of the automatic allocation of gst_exemption to the form_709 husband’s form_709 was similarly filed on date the wife and husband both amended their form sec_709 to correctly report the transfer to trust on part indirect skips of schedule a and on schedule d part line to indicate that their respective gst_exemption was automatically allocated to the transfer to trust the amended_return was filed pursuant to revproc_2000_34 2000_34_irb_186 all years at issue are subsequent to date the period of limitations under sec_6501 has expired with respect to the year form sec_709 you have requested the following rulings the period for assessment of gift_tax under sec_6501 has expired and accordingly the gift-splitting election on the year gift_tax_return is final and it applies to all gifts made during the year by both spouses as reported on the returns plr-127453-16 the automatic allocation rules under sec_2632 apply to allocate husband and wife’s gst_exemption to the date transfer to trust and the amount of each spouses’ gst_exemption applied to the transfer is equal to the amount each spouse is deemed to have transferred to the trust law and analysis ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2504 provides that if the time has expired under sec_6501 within which a tax may be assessed under chapter on the transfer of property by gift made during a preceding_calendar_period the value thereof shall for purposes of computing the tax under this chapter be the value as finally determined within the meaning of sec_2001 for purposes of this chapter sec_25_2504-2 of the gift_tax regulations provides that if the time has expired under sec_6501 within which a gift_tax may be assessed under chapter on the transfer of property by gift made during a preceding_calendar_period and the gift was made after date the amount of the taxable gift or the amount of the increase in taxable_gifts for purposes of determining the correct amount of taxable_gifts for the preceding_calendar_periods is the amount that is finally determined for gift_tax purposes and such amount may not be thereafter adjusted the rule in this paragraph applies to adjustments involving all issues relating to the gift including valuation issues and legal issues involving the interpretation of the gift_tax law sec_2513 provides generally that a gift made by one spouse to any person other than the donor’s spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor’s spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_25_2513-1 provides that the consent is effective only if both spouses signify their consent to treat all gifts made to third parties during that calendar_period by both spouses while married to each other as having been made one-half by each spouse such consent if signified with respect to any calendar_period is effective with respect to all gifts made to third parties during such calendar_period except in part if one spouse transferred property in part to his or her spouse and in part to third parties the consent is effective with respect to the interest transferred to third parties only plr-127453-16 insofar as such interest is ascertainable at the time of the gift and severable from the interest transferred to his spouse sec_25_2513-1 provides that the consent applies alike to gifts made by one spouse alone and to gifts made partly by each spouse provided such gifts were to third parties and do not fall within any of the exceptions set forth in sec_25_2513-1 through b the consent may not be applied only to a portion of the property interest constituting such gifts if the consent is effectively signified on either the husband’s return or the wife’s return all gifts made by the spouses to third parties except as described in subparagraphs through of this paragraph during the calendar_period will be treated as having been made one-half by each spouse in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which the trustee is to distribute any part or all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 in this case in year wife transferred property to trust on their year form sec_709 husband and wife each elected gift split treatment for those gifts husband is an income and principal beneficiary of trust trust provides that while wife is alive the trustee has discretion to distribute income and principal to husband for his comfort welfare and best interests husband’s interests in the income and principal of trust are not susceptible of determination and therefore husband’s interests are not severable from the interests that the other beneficiaries have in trust see revrul_56_439 however under sec_2504 the time for determining whether gift split treatment is effective with respect to the year has expired therefore the gift split treatment is irrevocable for purposes of the year transfer to trust ruling_request sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-127453-16 sec_2631 as in effect for the year at issue provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_26_2632-1 provides that an indirect_skip is a transfer of property to a gst_trust as defined in sec_2632 provided that the transfer is subject_to gift_tax and does not qualify as a direct_skip sec_2642 provides in part that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2652 provides in part that except as provided in this subsection or sec_2653 the term transferor means in the case of any property subject_to the tax imposed by chapter the donor sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of this chapter plr-127453-16 sec_26_2652-1 provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property in this case trust is a gst_trust for purposes of sec_2632 husband and wife each timely filed a year form_709 signifying their consent to treat the year gifts to trust as having been made one-half by each spouse under sec_2513 as discussed above husband and wife are bound by their consent in year husband and wife filed amended form sec_709 to correctly report the transfer to trust on part indirect skips of schedule a and on schedule d part line reported that his or her gst_exemption was automatically allocated to the date transfer to trust accordingly under sec_2652 husband and wife will be treated as the transferor of one-half of the value of the entire property transferred to trust in year further we rule that the automatic allocation rules under sec_2632 apply to allocate husband and wife’s gst_exemption to one-half of the date transfer of property to trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination these rulings are directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-127453-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
